Title: To George Washington from Philip Marsteller, 27 November 1786
From: Marsteller, Philip
To: Washington, George



Sr
Alexa[ndria] Novr 27th 1786

I recd your favor of this date and agreeable to Request have fully explain’d to them the Contents thereof, and hartily wish their behavior may merit your Attention.
I enclose the Indentures Signed on the part of the Servants, your part Sr after being Signed will belong to them. Col. Hooe informs me that the Laws of the State do not require the like Transactions to be done before a Majestrate therefore have not applied to any. The Man does not understand Thatching, that being a Trade in the old Country—but the Woman Says she understands making Cheese according to the Custom of her Country, which comes very near to the mode of making English Cheese, by what I could learn from her —Your further Commands shall always be attended to Sir By Your Very Humle Servt

P. Marsteller

